Title: To James Madison from George W. Erving, 5 January 1823
From: Erving, George W.
To: Madison, James


                
                    Dear Sir
                    Washington Jany. 5. 1823
                
                I am highly flattered by the very obliging manner in which you have condescended to receive the small articles which I took the liberty of offering

to you; I wish that I could devise more adequate means of expressing my respectful & grateful feelings towards you & Mrs Madison: You still augment my obligations by your joint good wishes for my happiness, but alas! that to which Mrs Madison more particularly refers is beyond my reach “past praying for.” I have recourse to philosophy; an author who is a favorite of yours, & a teacher of gospel for me, says “nous nous preparons des peines touts les fois que nous cherchons des plaisirs,” & again “moins nous desirons plus nous possedons,” & again “Le bonheur est au dedans de nous meme, il nous a ete donné, le malheur est au dehors et nous l’allons chercher.” These apothegms of St. Pierre I find ingenuity enough to apply “tant bien que mal”  to my solitary propensities, for I do not know how to understand Socrates, who when asked by one of his pupils whether it were better to marry, or to remain unmarried, answered, “do which you will, you will repent;” yet I bear in mind as throwing some light on the paradox—that his wife was none of the best.
                Mrs Bomford has searched all her papers without success for that which you desired to have, viz. the Exposé of Marbois of the motives of the french government in the sale of Louisiana; she does not recollect that she ever had such a paper, but concludes that the matter in question may possibly be contained in Marbois’s preface to his manuscript entitled “Complot d’Arnold et de Henry Clinton;” the manuscript she has, but the preface, which was a detached paper, she has lost.
                I find amongst my own records a very interesting, & as it may be hereafter a valuable historical document; the speech of the famous Louvel who killed the duke of Berri; it is of undoubted authenticity, as Mr Gallatin from whom I had it assured me; indeed its genuine character is plainly marked in Every sentence of it; I am not aware that it has otherwise found its way to this country, or that it has even been communicated confidentially to the Secretary of State by Mr Gallatin; he himself received it sub rosâ as I believe. I take the liberty of herewith enclosing a copy of it, persuaded that you will esteem it as a curiosity, tho’ you may not think that it merits the importance which I attach to it; Louvel, according to me, was one of the most Extraordinary men of our time, a solitary Example of what we term “Roman virtue:” Europe has carbonari, illuminati, & philosophers of all sorts in abundance, but practical men of Louvels character, none: many under the influence of pride or vanity, of ambition or avarice, have in falling, merited the apotheosis of patriotism, but Louvel with a simple unsophisticated mind, unbiassed by any personal interest or passion, not urged forward by any personal wrongs, calmly sacrificing himself to his sense of the publick good—this is a miracle in the morality of the 19 century, so much vaunted. Dear Sir With very sincere & respectful attachment your most ob St
                
                    George W Erving
                
                
                    
                    I pray you to present me to Mrs Madison.
                
            